Citation Nr: 0737383	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-12 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
cancer.

3.  Entitlement to an initial evaluation in excess of 30 
percent for adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and August 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  In the June 2004 decision, 
the RO denied the veteran's petition to reopen previously 
denied claims of service connection for PTSD and skin cancer.  
(In September 2006, the Board remanded the two issues for 
additional procedural development.)

In the August 2006 decision, the RO granted service 
connection for adjustment disorder with depressed mood and 
awarded a disability evaluation of 10 percent.  In November 
2006, after the veteran initiated an appeal of the disability 
evaluation, the RO awarded a 30 percent rating, effective 
from the original grant of service connection.  Because less 
than the maximum available benefit for a schedular rating was 
awarded, the issue is properly before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  By a December 2002 decision, the Board denied the 
veteran's claim of service connection for PTSD.

2.  Evidence received since the Board's December 2002 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim; nor does it raise a reasonable 
possibility of substantiating the claim.

3.  By an April 2002 rating decision, the RO denied the 
veteran's claim of service connection for skin cancer.

4.  Evidence received since the April 2002 decision relates 
to an unestablished fact necessary to substantiate the claim 
and it raises a reasonable possibility of substantiating the 
claim.

5.  Since the award of service connection, the veteran's 
service-connected adjustment disorder has been manifested by 
symptoms that have included depressed mood, anxiety, and 
sleep impairment, which have resulted in no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSIONS OF LAW

1.  The December 2002 Board decision, which denied the 
veteran's claim of service connection for PTSD, is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2002).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2007).

3.  The April 2002 rating decision, which denied the 
veteran's claim of service connection for skin cancer, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

4.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for skin cancer 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

5.  The criteria for an initial rating in excess of 30 
percent for service-connected adjustment disorder with 
depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.130, Diagnostic Code 9440 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision as to the petition to reopen the 
previously denied service connection claims has been 
accomplished.  Through April 2004 and November 2006 notice 
letters, the RO notified the veteran and his representative 
of the evidence and information necessary to establish the 
underlying claims of entitlement to service connection and 
the evidence and information necessary to substantiate the 
element of service connection that was the basis for the 
denial in the previous decisions.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Of note, the RO sent the veteran a 
stressor questionnaire in relation to his PTSD claim.  
Additionally, those notice letters provided the regulatory 
language of "new and material evidence" as set forth in 
38 C.F.R. § 3.156 (2007).  Thus, the Board finds that the 
veteran was duly notified as to the necessary requirements 
for reopening his claims.

With respect to the appeal of the initial rating for an 
adjustment disorder, the veteran was sent a VCAA notice 
letter concerning the underlying service connection claim in 
June 2005.  By a March 2006 notice letter, the RO provided 
the veteran with the criteria for assigning a disability 
rating and an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice may not have been provided until after the RO 
initially adjudicated the three issues on appeal, the claims 
were properly re-adjudicated in July 2007 and August 2007, 
which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the April 2004, June 2005, and 
November 2006 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  The veteran was also 
told to send in any evidence in his possession that pertained 
to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Grand 
Island and Omaha, Nebraska.  The veteran has also submitted 
records from multiple private treatment providers.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of the 
issues on appeal that need to be obtained.  Additionally, in 
May 2006, the veteran was provided a VA examination in 
relation to his adjustment disorder claim, the report of 
which is of record.  Although a VA examination was not 
provided in conjunction with the veteran's petition to reopen 
his claims, that form of assistance does not apply to an 
individual attempting to reopen a finally decided claim.  See 
38 C.F.R. § 3.159(c)(4)(iii).

II. Analysis

A. Petition to Reopen Service Connection Claims

The claims of service connection for skin cancer and PTSD 
were previously considered and denied in an April 2002 rating 
decision and a December 2002 Board decision, respectively.  
As the veteran did not appeal those decisions, they are final 
based on the evidence then of record.  See 38 U.S.C.A. 
§§ 7104(b), 7105 (West 2002); 38 C.F.R. § 20.1100 (2002); 
38 C.F.R. §§ 20.302, 20.1103 (2001).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a).  The Board notes that 38 C.F.R. § 3.156 
was revised, effective October 6, 2006, but the changes 
affect only those claims where new service department records 
are obtained.  71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  The 
definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denials pertinent to the 
claims now under consideration were the April 2002 and 
December 2002 decisions.  For purposes of the new and 
material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Furthermore, even if the RO has reopened a claim, the Board 
must determine whether new and material evidence has been 
presented before it can reopen a claim and re-adjudicate the 
issue going to the merits.  The issue of reopening a claim 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

PTSD

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  
Additionally, if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f)(1).

The veteran originally filed his claim of service connection 
for PTSD in March 1998.  He contends that he has PTSD as the 
result of traumatic events that took place during his active 
military service while he was stationed in the Republic of 
Vietnam.  Specifically, the veteran has pointed to five 
alleged events:  (1) he came under small arms fire while he 
was in a convoy; (2) he experienced a rocket attack while he 
was on guard duty; (3) he witnessed two soldiers involved in 
an accidental shooting; (4) there were rats everywhere inside 
a bunker he stayed in; and (5) he witnessed dead Vietnamese 
bodies on the sides of the roads.

In the December 2002 decision, the Board primarily denied the 
veteran's claim because there was no credible supporting 
evidence to substantiate the veteran's claimed stressors.  
Although the veteran had been diagnosed with PTSD by a 
private psychologist, M.C., the Board noted that an essential 
element in establishing service connection for PTSD was not 
satisfied; i.e. the in-service stressor.  As part of the 
analysis, the Board found that the veteran was not exposed to 
combat as a result of his duties in Vietnam.  Because the 
veteran did not appeal the Board's decision, and in view of 
the analysis of the decision, the veteran needed to submit 
new and material evidence with respect to the in-service 
stressor element of his PTSD claim in order to reopen the 
claim.  Similarly, he could have submitted supporting 
evidence that he engaged in combat with the enemy.

Evidence added to the record since the December 2002 decision 
includes: treatment records and examinations from the Grand 
Island and Omaha VAMCs from August 2001 to May 2007; private 
treatment records from G.I. Ear, Nose & Throat, P.C., Boys 
Town National Research Hospital, Affiliates in Psychology, 
Midwest Dermatology Clinic, P.C., and Howard County Medical 
Clinic; a statement from the veteran's wife; and submitted 
statements from the veteran.

The Board finds that the above evidence is new in the sense 
that it was not previously before agency decisionmakers.  The 
majority of the new medical evidence does not pertain to the 
veteran's PTSD claim.  Of note are letters from Dr. M.C. of 
Affiliates in Psychology, dated in May 2005, February 2006, 
and June 2007.  In these letters, Dr. M.C. provides a 
diagnosis of PTSD.  These letters are not material because a 
diagnosis of PTSD by Dr. M.C. was already of record when the 
Board denied the claim in December 2002.  The new letters 
merely reiterate that the veteran carries a PTSD diagnosis 
relating to unsubstantiated alleged in-service stressors.  
The new medical evidence, including Dr. M.C.'s letters, does 
not contain supporting evidence to substantiate the veteran's 
claimed stressors.  Thus, the medical records do not 
constitute material evidence.

The veteran submitted a statement from his wife, dated in 
January 2004.  His wife stated that the veteran pulled guard 
duty at night when he was in Vietnam and shot at noises at 
night.  She also stated that the veteran saw kids and 
innocent people blown up.  Additionally, she stated that the 
veteran had rats crawl over him in bed and had friends that 
were killed over there.  While credibility is presumed, there 
is no indication that the veteran's wife had actual knowledge 
of the alleged events to which she was attesting.  Because 
the veteran's wife did not actually observe the alleged 
events and they are not within the realm of her personal 
knowledge, the statement cannot be considered competent lay 
evidence.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 
6 Vet. App. 465, 471 (1994).  Consequently, the statement may 
not be considered material evidence by which to reopen the 
veteran's claim.  Moreover, the veteran's new statements did 
not contain any further information regarding his alleged in-
service stressors.

As noted above, the evidence added since the December 2002 
Board decision is new evidence.  However, the Board finds 
that the evidence, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim.  The veteran's claim was 
denied in December 2002 because the Board determined that 
there was insufficient information and evidence to 
substantiate the alleged in-service stressors and 
participation in combat.  Although the veteran has continued 
to carry a diagnosis of PTSD, the stressor corroboration 
necessary to substantiate the claim has not been shown in the 
new evidence.  In other words, the evidence does not raise a 
reasonable possibility of substantiating the claim.  
Consequently, it is not material evidence and the claim is 
not reopened.



Skin Cancer

The veteran originally filed his claim of service connection 
for skin cancer in June 2001.  He contends that he developed 
skin cancer as a result of his military service.  
Specifically, the veteran asserts that his current skin 
cancer is related to extreme sun exposure or exposure to 
Agent Orange during his service in Vietnam.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

Additionally, if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain 
diseases associated with such exposure are presumed to be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of the 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.309(e) (2007).  (In this context, the term 
herbicide agent is defined as a chemical in an herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2007).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii) (2007).  Service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, a veteran is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Combee v. Brown, 
34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

In the April 2002 rating decision, the RO acknowledged that 
the veteran was presumed to be exposed to herbicides as a 
result of his service in Vietnam and that he currently had 
skin cancer, in the form of squamous cell carcinoma.  The 
claim was primarily denied because skin cancer is not a 
presumptive disease associated with exposure to herbicides.  
Because the veteran did not perfect an appeal of the April 
2002 decision, and in view of the analysis of the decision, 
the veteran needed to submit new and material evidence with 
respect to a current diagnosis of a different type of cancer 
that is presumptively related to herbicide exposure.  
Alternatively, he could have submitted supporting evidence 
that his skin cancer was related to his military service, 
including herbicide exposure, on a direct basis.

A review of the evidence submitted since the April 2002 
rating decision reveals that the veteran submitted private 
treatment records from B.C.F., M.D., at Midwest Dermatology 
Clinic, and from R.D.W., PA-C, at Howard County Medical 
Clinic.  In a March 2006 letter, Dr. B.C.F. stated that it 
was as likely as not that the veteran's skin cancer was the 
result of exposure to the extreme sun and Agent Orange during 
Vietnam.  In a separate March 2006 letter, R.D.W. stated that 
the veteran had skin cancer that was secondary to excessive 
amounts of sun exposure.  R.D.W. stated that it was more 
likely than not that extreme sun exposure and Agent Orange 
from Vietnam enhanced the veteran's risk for skin cancer as 
well as further cancers.

The Board finds that the letters from Dr. B.C.F. and R.D.W. 
constitute new and material evidence in connection with the 
veteran's claim of service connection for skin cancer.  It is 
material because it is supporting evidence that the veteran's 
current skin cancer is related to his military service.  
Thus, the evidence relates to an unestablished fact necessary 
to substantiate the claim and it raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim is reopened.  The underlying claim of service 
connection for skin cancer is addressed further in the remand 
that follows the Board's decision.

B. Higher Initial Rating for Adjustment Disorder

The veteran contends that his service-connected adjustment 
disorder with depressed mood is more disabling than the 
initially assigned evaluation of 30 percent.  Thus, he is 
seeking a higher initial rating.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  (The RO 
assigned an effective date of June 6, 2005, for the 30 
percent rating.)

The veteran's service-connected adjustment disorder has been 
evaluated as 30 percent disabling under Diagnostic Code 9440.  
Under that diagnostic code, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9440) (2007).

A review of the relevant medical evidence since the award of 
service connection reveals that the veteran underwent VA 
psychiatric examination in May 2006.  After a review of the 
claims file and an examination of the veteran, the VA 
examiner provided a diagnosis of adjustment disorder with 
depressed mood, which was the veteran's first such diagnosis.  
Related symptoms included a sad and depressed mood, signs of 
anxiety, and chronic sleep impairment.  Symptoms such as 
these are contemplated by the 30 percent rating that has 
already been assigned.  The examiner reported that the 
veteran had normal memory and no panic attacks.  The 
veteran's judgment was not impaired and he had logical 
thinking and good insight.  Additionally, the examiner 
reported that the veteran was able to maintain his personal 
appearance and hygiene, had good impulse control, and was 
oriented in all spheres.  Severe symptoms, such as suicidal 
or homicidal ideation, obsessional rituals, delusions, or 
gross impairment of the thought process were not shown.  
Significantly, the examiner stated that the effect of the 
disorder on the veteran's social and occupational functioning 
was mild to transient and consisted of an internal effect.  
Any decrease in functioning was usually related to periods of 
stress.  The examiner noted that the veteran did not have 
problems with the activities of daily living.  Moreover, the 
veteran was married, continued a long history of working as a 
farmer, and he was a member of his local church board.  These 
aspects evidenced the veteran's ability to establish and 
maintain effective relationships.  The examiner assigned a 
GAF (global assessment of functioning) score of 62, which 
represents some mild symptoms, such as depressed mood and 
mild insomnia.

Based on the VA examination report, an initial rating in 
excess of 30 percent is not warranted.  The 30 percent rating 
has adequately compensated the veteran for the symptoms 
resulting from the adjustment disorder, such as depressed 
mood, anxiety, and chronic sleep impairment.  Such symptoms 
represent occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks.  Symptoms detailed 
in the criteria for a higher rating (50-, 70-, or 100 
percent) have not been exhibited according to the VA 
examiner.  See 38 C.F.R. § 4.130 (Diagnostic Code 9440).  The 
Board accords considerable probative value to the VA 
examination report because the examiner reviewed the record, 
thoroughly examined the veteran, and provided a detailed 
report of symptomatology in the context of the rating 
criteria.

VA treatment records also indicate that a higher initial 
rating is not warranted.  The veteran received intermittent 
treatment in the form of prescribed anti-depressants.  
However, in a September 2006 progress note from the Grand 
Island VAMC, the veteran was taken off the medications.  He 
stated that he was not depressed and denied any symptoms 
relating to depression.

Since the award of service connection, the veteran has 
submitted psychological evaluations from Dr. M.C., a private 
consulting psychologist.  The only evaluation from Dr. M.C. 
that included a diagnosis of adjustment disorder was issued 
in June 2007.  Dr. M.C. assigned a GAF score of 47 for 
adjustment disorder with anxiety and depression.  Such a 
score represents serious symptoms, for instance suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting.  In the evaluation, Dr. M.C. also described 
symptoms of poor judgment, both fair and poor insight, 
severely impaired mental content, depressed mood, anxiety, 
poor orientation, and general cognitive difficulties.  
Additionally, Dr. M.C. stated that the veteran generally did 
not participate in any activities and was unemployable.

The Board finds Dr. M.C's evaluation unpersuasive and of 
little value in determining the appropriate disability 
evaluation.  This is so because the findings are drastically 
inconsistent with the other aspects of the record.  The 
severity of the symptoms reported by Dr. M.C. was not 
evidenced during the VA examination or in the treatment 
records.  Even as late as May 2007, the veteran did not 
report any associated complaints when he sought treatment 
through VA.  Additionally, as noted above, the veteran 
completely denied any depressive symptoms in September 2006.  
Moreover, a March 2007 VA record indicates that the veteran 
continued to be active as a farmer.  In that sense, Dr. 
M.C.'s conclusion that the veteran is unemployable is highly 
questionable.  Furthermore, Dr. M.C. relates much of the 
symptomatology that he describes to PTSD and alcohol abuse, 
for which the veteran is not service connected.  
Consequently, the Board does not find that a higher initial 
rating is assignable based on Dr. M.C.'s evaluation.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's adjustment disorder reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claim for a higher initial rating for his 
service-connected adjustment disorder.  While the Board does 
not doubt the sincerity of the veteran's belief that his 
disability is more severely disabling than it was initially 
rated, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the severity 
of a current disability as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 30 percent for adjustment 
disorder with depressed mood must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
for a higher initial rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The petition to reopen a claim for service connection for 
PTSD is denied.

The veteran's claim of service connection for skin cancer is 
reopened; to this limited extent, the appeal is granted.

An initial evaluation in excess of 30 percent for adjustment 
disorder with depressed mood is denied.


REMAND

The Board finds that further development is necessary in 
connection with the claim of service connection for skin 
cancer.  In this case, there is medical evidence that the 
veteran currently has skin cancer (or residuals from excised 
cancer).  Particularly, the veteran has had cancer near his 
right eye, mouth, and lip.  As described in the decision 
above, the veteran has also submitted supporting evidence of 
a nexus between his skin cancer and his military service in 
Vietnam.  Private medical providers have alternatively linked 
the skin cancer to exposure to sun or Agent Orange.

The veteran's service medical records are negative for any 
complaints or symptoms of a skin or cancer-related 
disability, including sun burn.  Although the veteran is not 
competent to provide an in-service diagnosis of skin cancer 
or link his current skin cancer to military service, he is 
competent to report factual matters of which he had first 
hand knowledge, such as sun exposure.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Additionally, because of 
the veteran's service in Vietnam, he is presumed to have been 
exposed to herbicides, such as Agent Orange.

VA treatment records from December 2003 and December 2005 
also indicate that the veteran's skin cancer is the result of 
sun exposure.  However, the records provide that the veteran 
has a long history of sun exposure, particularly as a farmer 
for over 20 years.

In light of the state of the evidence, the Board finds that 
the veteran should be scheduled for a VA dermatological 
examination in order to obtain a well-reasoned medical 
opinion pertaining to the nature and etiology of the 
veteran's skin cancer.  Additionally, the veteran has not yet 
been provided an examination in relation to his claim as it 
was previously not reopened by the RO.  Thus, because the 
claim is now reopened, a VA examination is warranted under 
the VCAA.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the 
veteran was afforded an examination in September 2001 after 
he originally filed his claim, but the examination did not 
address the etiology of the skin cancer.

In the veteran's treatment records he has reported a history 
of treatment for skin cancer dating prior to the treatment 
records currently associated with the claims file.  
Specifically, he has stated that he was treated for skin 
cancer by an unknown provider in 1971 and by Dr. Hanisch in 
1982.  On remand, these treatment records should be requested 
along with any other records dealing with skin cancer dated 
prior to 1999.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Send a letter to the veteran 
requesting him to identify or submit 
pertinent evidence in support of his skin 
cancer claim, including medical records 
and lay statements.  Specifically, ask 
him to submit records or information 
pertaining to treatment in 1971, 
treatment by Dr. Hanisch in 1982, or any 
other treatment prior to 1999.  Assist 
him in obtaining these records pursuant 
to 38 C.F.R. § 3.159(c).

2.  After securing any additional 
records, schedule a VA dermatological 
examination to determine the nature and 
etiology of any skin cancer.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  All 
necessary tests and studies should be 
conducted.

The examiner should take a complete 
history of the veteran's sun exposure.  
With respect to any diagnosed skin cancer 
(or residual of excised cancer), the 
examiner should provide an opinion, 
consistent with sound medical judgment, 
as to the medical probabilities that any 
skin cancer is related to sun exposure, 
exposure to herbicides, such as Agent 
Orange, or in any other way related to 
the veteran's active military service.  
If the veteran's skin cancer is found to 
have been caused by sun exposure, the 
examiner should state the medical 
probabilities that skin cancer is the 
result of sun exposure that the veteran 
experienced while in the military.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for skin cancer.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.  In addition to 
service connection premised on a 
presumptive basis, the SSOC should 
address service connection on a direct 
basis.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


